Title: Editorial Note: Jefferson and the Giles Resolutions
From: 
To: 


    Jefferson and the Giles ResolutionsEditorial Note
    The draft resolutions printed below as Document I represent Thomas Jefferson’s climactic contribution to the unsuccessful Republican effort in the House of Representatives early in 1793 to censure Alexander Hamilton’s administration as Secretary of the Treasury and bring about his removal from office. This drive against Jefferson’s great antagonist was the high point of the first phase of the political conflict between Republicans and Federalists, the debate over the merits of Hamiltonian finance, which was soon to be superseded by an even more serious controversy over the American attitude toward the wars of the French Revolution sweeping through Europe. Virginia Congressman William Branch Giles ostensibly led the Republican assault on Hamilton, culminating in his submission to the House on 27 Feb. 1793 of a significantly modified version of Jefferson’s draft resolutions (Document II below). Federalist critics, however, soon charged that Jefferson was actually the prime mover in the episode, an assertion echoed by John C. Hamilton, the Secretary’s son and biographer, in 1860 (John C. Hamilton, History of the Republic of the United States of America, as Traced in the Writings of Alexander Hamilton and of his Cotemporaries, 7 vols. [New York and Philadelphia, 1857–64], v, 173–4; George Gibbs, Memoirs of the Administrations of Washington and John Adams, Edited from the Papers of Oliver Wolcott, Secretary of the Treasury, 2 vols. [New York, 1846], i, 91; “Fair Play,” National Gazette, 24 July 1793). The evidence now available, though admittedly fragmentary because of the loss of Giles’s personal papers, fails to substantiate the claim that Jefferson originated this effort, but it does indicate that he was far more deeply involved in it than his own contemporary comments on the subject in the “Anas” and in private correspondence would suggest, though even now many of the details remain obscure.
Conclusive documentary evidence of Jefferson’s involvement with House Republicans first appeared in 1895. That year Paul Leicester Ford, the most accomplished nineteenth-century editor of Jefferson’s papers, simultaneously announced his discovery of the draft resolutions in an article in The Nation, where he printed a partial text, and in the sixth volume of his edition of Jefferson’s writings, where he published them in full, having first verified that this crucial document was in Jefferson’s hand (Paul L. Ford, “The Authorship of Giles’s Resolutions,” The Nation, lxi [1895], 164–5; Ford, vi, 168–71; see also Ford, i, 222n). Ford discovered the resolutions in a family collection of Jefferson’s papers made available to him by Sarah Nicholas Randolph, Jefferson’s great-granddaughter and the author of a charming memoir of his family life. Miss Randolph had inherited the manuscripts from her father,  Thomas Jefferson Randolph, Jefferson’s favorite grandson, the executor of his estate, and the first editor of his papers, who died in 1875. Ironically, though the papers held by Miss Randolph had once been in federal custody as part of the large collection of Jefferson manuscripts sold to the United States government by her father in 1848 and now housed in the Library of Congress, the government returned them to him after the Civil War because they were private in nature and did not fall within the purview of the 1848 purchase, which embraced only Jefferson’s public papers (Merrill D. Peterson, The Jefferson Image in the American Mind [New York, 1960], 29–36, 231–3; Paul G. Sifton, “Introduction,” Index to the Thomas Jefferson Papers [Washington, D.C., 1976], ix–xiii; Ford’s correspondence with Sarah N. Randolph, 1890–92, concerning his use of Jefferson’s papers, is in NN: Paul L. Ford Papers). This proved to be an unfortunate turn of events for the preservation of the draft resolutions. Miss Randolph, who died in 1892, bequeathed her manuscript collection to her sister, Caroline Ramsay Randolph, and although major parts of it were eventually acquired by the Massachusetts Historical Society and the University of Virginia Library, the original manuscript of the resolutions has disappeared, perhaps destroyed in a fire that consumed most of the Jefferson papers inherited by one of Caroline Ramsay Randolph’s nieces, Mrs. William Mann Randolph, after her aunt’s death in 1902 (Helen Duprey Bullock, “The Papers of Thomas Jefferson,” in Constance E. Thurlow and Francis L. Berkeley, Jr., comps., The Jefferson Papers of the University of Virginia, University of Virginia Bibliographical Series, No. 8 [Charlottesville, 1950], 279–83). The loss of this manuscript is particularly unfortunate because Ford routinely ignored cancellations and interlineations except in Jefferson’s most important state papers. In addition to the possible loss of these often revealing revisions, a comparison of the resolutions as printed by Ford in The Nation and in his edition of Jefferson’s writings suggests that he supplied all numbering and italicization. Despite these caveats, Ford’s printed text of the resolutions and other collateral evidence make it possible to reconstruct tentatively Jefferson’s role in the Republican attempt in 1793 to undermine Hamilton.
Jefferson’s involvement in the Republican attack on Hamilton stemmed in great measure from his conviction that the Secretary of the Treasury and the fiscal system he represented threatened the future of American republicanism. Despite his early support for Hamilton’s plan to assume the state debts, which he later regretted as his greatest political error, by the end of 1792 Jefferson had been convinced for more than a year that his hopes for the survival of a virtuous agrarian republic were endangered by the underlying social and political implications of Hamilton’s advocacy of a funded debt, a national bank, an excise, government encouragement of manufacturing, and loose construction of the Constitution. In this program Jefferson espied nothing less than a settled design to anglicize American society, subvert the Constitution, and prepare the way for the transition to a monarchical form of government along British lines. He was especially concerned by what he perceived to be the rise of a corrupt monied interest in Congress whose views and interests were directly at variance with those of the agrarian majority. In particular, he feared the presence in Congress of directors of the Bank of the United States, as well as holders of Bank stock and public securities, because he believed they formed a pliant instrument in the hands of Hamilton for compromising  the independence of the legislature and rendering it subordinate to the executive—or at any rate to the Secretary of the Treasury. In a September 1792 letter to the President, which was but one of a series of unsuccessful efforts he made that year to undermine Washington’s confidence in the Secretary of the Treasury, Jefferson accused Hamilton of corruptly favoring speculators by “the dealing out of Treasury-secrets among his friends in what time and measure he pleases,” and denounced the Secretary of the Treasury in the strongest terms as one whose life “is a tissue of machinations against the liberty of the country which has not only recieved and given him bread, but heaped it’s honors on his head” (TJ to George Washington, 9 Sep. 1792; see also Jefferson’s Account of the Bargain on the Assumption and Residence Bills, [1792?], in Vol. 17: 205–8; Memoranda of Conversations with the President, 1 Mch. 1792; TJ to Washington, 23 May 1792; Notes of a Conversation with Washington, 10 July, 1 Oct. 1792; Notes of Agenda to Reduce the Government to True Principles, [ca. 11 July 1792]). With views such as these, which were shared to one degree or another by the emerging Republican opposition, Jefferson and his allies in Congress were naturally predisposed to be on the alert for the slightest opportunity to drive from office the man they regarded as a mortal threat to the survival of a republican social and political order in the United States (Lance Banning, The Jeffersonian Persuasion: Evolution of a Party Ideology [Ithaca, 1978], 126–78).
Hamilton himself triggered the chain of events that led to the Republican onslaught against him with a characteristically audacious proposal. In response to a recommendation he personally drafted for the President’s annual message to Congress, the House of Representatives on 21 and 22 Nov. 1792 ordered the Secretary of the Treasury to prepare a plan to retire part of the public debt and to reimburse the loan that the Bank of the United States had made to the government. Against a rising tide of Republican criticism that he favored a perpetual debt to sustain a corrupt monied interest, Hamilton thereupon communicated a report on the public debt to the House early in December proposing, among other things, that Congress authorize the government to repay in a lump sum the $2,000,000 it had borrowed from the Bank to purchase its stock. Under the terms of the 1791 act establishing the Bank, the government had the option of repaying this loan to the Bank in ten annual installments of $200,000 at 6 percent interest, but Hamilton argued that repaying the entire loan in one installment would result in a substantial savings in interest, later estimated by him at $400,000. He also recommended that the government finance this operation by using unexpended proceeds from earlier European loans and replacing them with another loan of $2,000,000 abroad. Although Hamilton did not reveal this to the House until February 1793, he planned to pay the Bank with money borrowed in Europe to redeem the domestic debt and drawn to the United States that he had not yet used because of the sufficiency of other sources of revenue earmarked by Congress for debt redemption. In the end, Congress only approved the payment of the first installment of $200,000 to the Bank, but in the meantime Hamilton’s original proposal aroused intense suspicions among Jefferson and House Republicans about his handling of foreign loans (Syrett, Hamilton, xii, 565, xiii, 271, xiv, 41, 100–103; Annals, ii, 2381, iii, 1452; Fitzpatrick, Writings, xxxii, 211–12; ASPAmerican State Papers: Documents, Legislative and Executive, of the Congress of the United States, Washington, D.C., Gales & Seaton, 1832–61, 38 vols., Finance, i, 294; Banning, Jeffersonian Persuasion, 163–4, 168–70).

When a bill to finance the payment to the Bank through the use of money borrowed by the government for other purposes was introduced in the House, Republicans, led by Giles and James Madison, attacked the measure on four grounds. They suggested it was a form of favoritism to the Bank, expressed concern that it would affect American debt payments to France, questioned the wisdom of undertaking additional foreign loans, and asked whether it was justified by the actual status of funds in the Treasury. On 27 Dec. 1792—three days after the debate began—they succeeded in deferring further action on the bill and persuaded the House to request from the President a detailed accounting of the disposition of the foreign loans the government had thus far negotiated on his authority under acts of 4 and 12 Aug. 1790 for the payment of the foreign debt and the redemption of the domestic debt. On orders from Washington, Hamilton provided the information requested in a relatively brief 3 Jan. 1793 report on foreign loans that was submitted to the House a day later (Annals, iii, 753–61, 836; Syrett, Hamilton, xiii, 451–62).
The report of the Secretary of the Treasury convinced Jefferson that there was ample reason to suspect Hamilton of misapplying public funds and led to his first recorded contact on this matter with the House Republicans opposing his Cabinet colleague. Earlier, having learned that a clause in the Bank loan bill would have reappropriated money borrowed in Amsterdam in 1790 to pay the French debt, Jefferson had echoed Republican charges to Washington by denouncing the whole measure as a “trick” to rescue the Bank from financial embarrassments at the expense of France (Notes of a Conversation with Washington on French Affairs, 27 Dec. 1792). Now, with his distrust of Hamilton raised to new heights, Jefferson carefully scrutinized the Treasury Secretary’s report on foreign loans, which had been printed by order of the House. In an undated analysis of it that he sent to Madison, his close Virginia friend and ally, he argued that the facts set forth in it warranted the “suspicion” that without legal authorization Hamilton had drawn to the United States money borrowed in Europe to discharge the foreign debt and had lodged it in the Bank as part of a corrupt effort to benefit that institution at public expense (Notes on Alexander Hamilton’s Report on Foreign Loans, printed under 4 Jan. 1793). Precisely when Jefferson set down these notes and sent them to Madison cannot be established categorically, but it was probably some time before 23 Jan. 1793, since Jefferson did not cite any of Hamilton’s later reports to the current House on his administration of the Treasury, the first of which was submitted on 4 Feb. 1793. Moreover, it is unlikely he would have troubled to send an expression of suspicion to Madison after 23 Jan., when Giles discussed the misapplication of the foreign loans in a speech to the House on Hamilton’s stewardship of the Treasury. If so, Jefferson’s notes must be regarded as a clear signal to Madison, at a time when House Republicans had yet to respond to Hamilton’s initial report on foreign loans, that there were strong grounds to press for an inquiry into the operations of the Secretary of the Treasury.
Whether inspired by Jefferson or not, the efforts of House Republicans to track their quarry gained momentum on 23 Jan. 1793 when Giles introduced five resolutions that called for nothing less than a comprehensive accounting of Hamilton’s administration of the Treasury. The first two resolutions requested the President to furnish the House with the authorities under which loans had been negotiated under the debt acts of 4 and 12 Aug. 1790, and with an  account of the payments made on the French, Spanish, and Dutch debts, with the dates and the names of persons who made and received them. The other three resolutions directed the Secretary of the Treasury to submit a statement of the balances between the United States government and the Bank of the United States, including its branch banks, down to the end of 1792, an account of the monies received and uninvested by the Sinking Fund, which had been established by the act of 12 Aug. 1790 to help redeem the domestic debt, and a calculation of the balance of all unapplied government revenues and loans as of the end of 1792 (Annals, iii, 835–6). In his lengthy speech in support of the resolves, Giles maintained that the House needed the information requested to make a reasoned judgment on the still pending Bank loan bill, but there can be no doubt that their main purpose was to expose official misconduct by Hamilton. The report on foreign loans, Giles maintained, raised more questions than it answered about the Treasury’s appropriation of the proceeds from the loans under the terms of the 1790 acts. In particular he suggested that Hamilton had drawn part of these to the United States for the benefit of the Bank and that he had never made an adequate accounting to Congress of the disposition of substantial amounts of public revenue. The information requested by the resolves might explain these difficulties, Giles concluded, but “Candor … induces me to acknowledge that impressions resulting from my inquiries into this subject, have been made upon my mind, by no means favorable to the arrangements made by the gentleman at the head of the Treasury Department.” Both the resolutions and the speech questioning the probity of Hamilton’s stewardship of the Treasury were printed in the National Gazette, signifying that they bore the imprimatur of the Republican opposition. Despite their partisan intent, both Federalists and Republicans voted to pass these resolves unanimously, though for wholly different reasons. Whereas Republicans hoped that the resulting inquiry would discredit Hamilton and lead to his dismissal from office, Federalists were confident that it would vindicate Hamilton and discredit his Republican critics (same, 836–40; JHRJournal of the House of Representatives of the United States, Washington, D.C., Gales & Seaton, 1826, 9 vols., I, 677–8; National Gazette, 26, 30 Jan. 1793; Syrett, Hamilton, xiv, 7; George Hammond to Lord Grenville, 4 Feb. 1793, PRO: FO 5/1; Gibbs, Memoirs of Washington and Adams, i, 85, 87).
Jefferson’s putative involvement with these resolves became the subject of contemporary public discussion by Federalists, and as late as 1912 Giles’s biographer concurred in the opinion advanced by John C. Hamilton in 1860 that “Jefferson was behind” this first set of resolves and that “Madison made a draft of them.” The evidence for Jefferson’s role is at least plausible, for if he did convey his notes on the Treasury Secretary’s first report on foreign loans to Madison prior to 23 Jan., it is arguable that he indirectly inspired the resolves offered by Giles on that date. But the evidence for Madison’s authorship is suspect. The younger Hamilton referred to a statement admitting Madisonian authorship of the resolves that Giles allegedly made to Senator Rufus King of New York and claimed to have seen a draft of them in Madison’s hand in the Madison Papers, then in the State Department and now in the Library of Congress. Although he cited no source for Giles’s statement to King, and it seems unlikely that a zealous Republican would have made such an admission to a staunch Federalist during the partisan debates in 1793, Giles might conceivably have done so in 1813–15, when he and King both served in the Senate and Giles had become a fierce opponent of Madison and  often voted with the small Federalist opposition led by King. Similarly, while the Madison draft mentioned by Hamilton has never come to light, and he may have confused it with notes relating to the House investigation of the Secretary of the Treasury that Madison set down at some point in Febrary 1793, it is possible that it was lost during a later reorganization of the fourth president’s papers. In any event, while there is still some question about Giles’s authorship of the 23 Jan. resolves, it is indisputable that they were part of a developing Republican effort against Hamilton that enjoyed the support of both Jefferson and Madison (Dice Robins Anderson, William Branch Giles: A Biography [Menasha, Wis., 1915], 21–2; Hamilton, Republic, v, 181n, 204n; “Fair Play,” National Gazette, 24 July 1793; Banning, Jeffersonian Persuasion, 164; Madison, Papers, xiv, 450–1, 452, 472; Notes on the Giles Resolutions, 2 Mch. 1793).
In a prodigious effort, Hamilton complied with the resolves in four comprehensive reports submitted to the House between 4 and 20 Feb. in which he vigorously defended his stewardship of the Treasury and rebutted each insinuation of maladministration Giles had made against him. He demonstrated that Giles’s allegations about the existence of a large sum of unaccounted public revenue were based on a gross misunderstanding of the elementary principles of accounting, defended his handling of foreign loans and the use of part of the proceeds from them in America, and denied any impropriety in his dealings with the Bank of the United States. But four features of Hamilton’s rebuttal provided further grist for the Republican mill. First, Hamilton offended some congressional sensibilities by caustically questioning Giles’s motives in offering the resolves. Secondly, he admitted negotiating loans for the payment of the foreign debt and the redemption of the domestic debt under the joint authority of the two acts of 1790 for these purposes, instead of contracting separate loans under the authority of each act. But he denied that there was anything illegal in this, implied that he had acted with presidential authorization, argued that he had followed this course to maintain the high standing of American credit in Europe, and insisted that he had applied the money from the loans as the 1790 acts directed. Thirdly, Hamilton conceded that he had applied to the payment of the French and Dutch debts, as well as to the redemption of the domestic debt, a loan contracted in January 1790 by the American bankers in Amsterdam for the specific purpose of repaying the French debt. But he justified his use of this loan, which with the President’s consent he had approved retrospectively soon after passage of the two 1790 debt acts, by asserting that it had been imperative for him to draw part of it to the United States under the authority of the debt redemption act to ensure that in the event of an unexpected deficiency in ordinary revenues the government had enough money on hand to begin the first scheduled interest payments on the domestic debt in April 1791. Finally, and perhaps most offensive to Republican sensibilities, Hamilton imperiously claimed for himself as Treasury Secretary a high degree of administrative discretion to depart from the strict letter of the law to deal with urgent public problems unforeseen by the legislature. Nevertheless, the cumulative force of Hamilton’s defense was so strong that at first it left House Republicans divided over what step to take after the submission of the Secretary’s last report on 20 Feb. Some wished to pursue the matter during the present legislative session, even though Congress was scheduled to adjourn within less than two weeks on 2 Mch. 1793, but others  favored postponing further consideration of it until later in the year when the newly elected Third Congress was due to convene with what Republicans anticipated would be a significant increase in their strength in the House (Syrett, Hamilton, xiii, 542–79, xiv, 17–67, 93–133; Madison, Papers, xiv, 452, 472; TJ to Thomas Pinckney, 3 Dec. 1792).
Even as Hamilton sought to rebut his critics in the House, Jefferson attempted to undercut him with the President. Taking advantage of an application made on 8 Feb. 1793 by Jean Baptiste Ternant, the French minister in Philadelphia, for an advance of 3,000,000 livres tournois on the American debt to France for the purpose of procuring provisions in the United States for the French Republic, Jefferson tried to raise doubts in Washington’s mind about Hamilton’s probity in the handling of government funds and foreign loans and to persuade the President that an executive investigation of the Treasury Department was in order. But Washington refrained from undertaking such an investigation and confined himself instead to approving a majority recommendation in favor of granting Ternant’s request made by the Cabinet during a meeting on 25 Feb. (Editorial Note and documents on Jefferson’s questions and observations on the application of France, at 12 Feb. 1793).
The failure of this attempt to undermine Washington’s confidence in Hamilton coincided with, and may have been influenced by, the efforts of Giles and other House Republicans to censure Hamilton. In this legislative contest the draft resolutions in Jefferson’s hand charging the Treasury Secretary with various forms of maladministration and calling for his dismissal by the President played a veiled but primary role (Document I below). But in considering the relationship between Jefferson’s resolutions and the modified ones Giles submitted to the House on 27 Feb., the disappearance of Jefferson’s manuscript and the fragmentary contextual record make it appropriate to recall the warning of Dumas Malone, the most judicious student of this episode, that “conjectures based on unlabeled papers in anybody’s files must be made with caution.” Despite this caveat, and notwithstanding the possibility that Jefferson had copied the resolutions from another source, Malone himself noted that the similarities between the Jefferson resolves and the milder resolutions Giles submitted to the House were “so close as to lead to the reasonable surmise that one was copied in considerable part from the other,” and that, whatever Giles’s role in the episode may have been, it was “a fair assumption that the stronger set came first in point of time, being modified on second thought and under circumstances of which we are uninformed” (Malone, Jefferson, iii, 31–2).
Although Jefferson’s interaction with House Republicans during this episode remains unclear, it is possible to determine approximately when he drafted his resolutions. Since the resolutions were based in large measure on printed versions of the reports Hamilton submitted to the House between 4 and 20 Feb., the last of which was probably not printed for at least another day, he could not have set them down any earlier than 21 Feb. or any later than 27 Feb., when Giles presented a revised version of them to the House (see notes to Document I below). This dating is consistent with Giles’s insistence on submitting censure resolutions before the end of the Second Congress and suggests perhaps that Jefferson’s composition might have been dictated as much by the Virginia Congressman’s imperatives as by any timetable of his own (Madison, Papers, xiv, 472). But it is equally consistent with the hypothesis that Jefferson’s involvement occurred only after the Cabinet meeting of 25 Feb. indicated  that the President would not launch an executive investigation of Hamilton’s operations in the Treasury without stronger grounds for doing so than those Jefferson had thus far advanced.
If the dating of Jefferson’s draft resolutions can be determined with some degree of confidence, there is no way of knowing with complete certainty whether he drafted them on his own initiative and made them available to House Republicans, or whether—as Malone suggested—he was approached and asked to do so by Madison or Giles, or perhaps both (Malone, Jefferson, iii, 31–2). If Jefferson initiated the contact and transmitted his resolutions to Giles, the most plausible hypothesis is that he did so by way of Madison, his longtime collaborator, to whom he customarily submitted ordinary legislative proposals to the House and to whom he had first conveyed his suspicions of the Treasury Secretary after studying Hamilton’s first report on foreign loans (for examples of Jefferson’s reliance on Madison, see Thoughts on the Bankruptcy Bill, [ca. 10 Dec. 1792], and note; and enclosure to TJ to Washington, 13 Jan. 1793). There is no evidence, however, that Madison or Giles asked Jefferson to draft censure resolutions against Hamilton, and it seems unlikely that the former would have done so, given his reservations about the wisdom of offering them to the House during the final days of the Second Congress (Madison, Papers, xiv, 472). Still it is not outside the realm of possibility that Giles played the role in the episode that Malone ascribed to him. Jefferson and Madison both indicated that after the submission of Hamilton’s final report to the House on 20 Feb. Giles was eager to bring censure resolutions against the Treasury Secretary, and there is no reason to doubt this testimony, especially since Giles in April 1792 had been the first Republican congressman to offer on the floor of the House a systematic ideological critique of the Hamiltonian financial system as a serious threat to the nation’s republican political and social order (Banning, Jeffersonian Persuasion, 164). Whatever the actual interaction of the three Republican leaders in this episode, the weight of the available circumstantial evidence tends to point to the conclusion that Jefferson acted on his own initiative.
In two documents written immediately after the House rejected the censure resolutions offered by Giles, Jefferson sought to create the impression that the Virginia congressman was their sole author. In a confidential memorandum that he later had bound as part of the “Anas” he discussed the defeat of the resolves by the House with an air of detachment that belied his contribution to their authorship, and he informed his son-in-law in a private letter that Giles had “prepared” the resolutions introduced in the House of Representatives (Notes on the Giles Resolutions, 2 Mch. 1793; TJ to Thomas Mann Randolph, Jr., 3 Mch. 1793). Neither of these accounts should be accepted at face value. The resolutions in Jefferson’s hand flowed directly from concerns that he had previously expressed in commentaries on Hamilton’s reports to the House (see Notes on Alexander Hamilton’s Report on Foreign Loans, printed under 4 Jan. 1793; Document IV in the group of documents on Jefferson’s questions and observations on the application of France, at 12 Feb. 1793; Notes on Alexander Hamilton’s Report on Foreign Loans, [ca. 20 Feb. 1793]). As a caustic critic of Hamilton’s alleged corruption of the legislature, moreover, Jefferson had every reason to conceal his own involvement in the effort of House Republicans to drive his Cabinet colleague from office.
The drafting of these resolutions of censure against Hamilton for use  by House Republicans inevitably raises questions about Jefferson’s ultimate motives. They arise because Jefferson clearly anticipated that the modified resolutions submitted by Giles would not secure House approval during the current session of Congress. He was well aware that Federalists outnumbered Republicans in the House during the Second Congress, and he was also convinced that the House and the Senate alike were under the sway of a corrupt monied interest that would inevitably support the Secretary of the Treasury because its members profited so handsomely from the financial policies he pursued. But, as he indicated soon after, he considered the charges of maladministration against Hamilton to be so incontrovertible that their very rejection by the House would vindicate Republican warnings about Hamiltonian corruption of the national legislature and thereby enhance the opposition’s standing and credibility with the American public. However, the resolutions themselves suggest a further motive. Carefully crafted as they were to emphasize the charge that Hamilton lacked presidential authorization for his handling of foreign loans, the resolutions were also undoubtedly calculated to generate a debate in the House on this point that would convince Washington of its accuracy and lead to his dismissal of Jefferson’s great nemesis in the Department of the Treasury—an objective they signally failed to achieve (TJ to Washington, 23 May, 9 Sep. 1792; TJ to Thomas Mann Randolph, Jr., 16 Nov. 1792, 3 Mch. 1793; Notes on the Giles Resolutions, 2 Mch. 1793; Madison, Papers, xv, 36).
The resolutions Giles actually submitted to the House on 27 Feb. 1793—only four days before it was due to adjourn—were significantly more moderate than the ones Jefferson drafted. Although they retained almost verbatim the second as well as the fourth through the eighth of Jefferson’s draft resolutions, they omitted Jefferson’s pointed allusion to Hamilton’s alleged favoritism to the Bank of the United States and speculators, reworded the third resolution so as to charge Hamilton with specific violations of the 1790 act for discharging the foreign debt, and replaced the climactic ninth and tenth resolutions, with their call for fundamental reform of the Treasury and the dismissal of Hamilton from office, with a far less sweeping resolution that simply called for the transmittal of the other resolves to the President. In light of the existing documentary evidence, it is impossible to determine who was responsible for these changes. The most likely explanation is that they were the work of Madison, who was less eager than Jefferson or Giles to continue the Republican attack on Hamilton during the current legislative session, but until further evidence appears the answer to this question can only be a matter of conjecture (Madison, Papers, xiv, 452, 472).
In any event, the House considered the resolutions offered by Giles in three stages. It began by narrowing the scope of debate. On 28 Feb. 1793 Giles moved for House consideration of the resolutions, whereupon forty members approved a motion granting his request offered by the staunchly Federalist Fisher Ames of Massachusetts—a sure sign of Federalist confidence in their strength. South Carolina Federalist William Loughton Smith then rose to urge the House to confine itself to what he regarded as the main point at issue—“had the Secretary violated a law”—and therefore he argued that it should disregard the first, second, and ninth resolutions. The first two resolutions merely involved abstract points of political theory that would unduly delay consideration of Hamilton’s alleged guilt, he contended, and furthermore in cases of extreme emergency a Cabinet member might be justified in deviating from the  express letter of the law. The ninth resolution calling for the submission of the other eight to the President was also unworthy of House consideration, he asserted, because passage of it would be tantamount to circumventing the constitutional provisions for impeachment and condemning Hamilton without giving him an opportunity to defend himself. Despite a plea from Virginia Republican John Page that the House at least consider the first resolution because it involved the weighty issue of ministerial discretion, the House voted 32 to 25 against taking up the first two resolutions, while only fourteen members voted in favor of considering the ninth. The House then referred the remaining six resolutions to the committee of the whole for immediate debate (Annals, iii, 899–905).
Having narrowed the scope of the resolutions, House Republicans and Federalists next joined issue on the third one, which became the main subject of contention. For two days both sides heatedly debated whether Hamilton had violated the law by commingling the foreign loans contracted under the authority of the 4 Aug. 1790 act for the payment of the foreign debt and the 12 Aug. 1790 act for the redemption of the domestic debt, or whether he had exceeded his instructions from the President by drawing to the United States some of the funds borrowed in Europe to pay the foreign debt. Led by Smith and Robert Barnwell of South Carolina, Elias Boudinot of New Jersey, and John Laurance of New York, Federalists vigorously disputed these charges. Some Federalists conceded that Hamilton may have been in technical violation of the letter of the law when he contracted foreign loans under the joint authority of both acts, but most refused to concede even this much, and all insisted that he had applied the funds themselves as the laws directed. They added that the House had to presume that Hamilton had been authorized by the President to draw to the United States some of the money borrowed in Europe to pay the foreign debt, as otherwise Washington would surely have dismissed him, and they were insistent that Hamilton had acted for reasons of urgent public necessity, not for the benefit of the Bank of the United States (same, 907–18, 924–8, 929–30, 932–4, 945–6, 947–55).
In reply, Republicans, led by Giles, Madison, William Findley of Pennsylvania, and John F. Mercer of Maryland, argued with equal vigor in favor of the charges against Hamilton in the third resolution. They contended that Hamilton’s commingling of the loans violated the express will of Congress, denied that he had taken this step with presidential authorization, and suggested that he had drawn funds from the loans to America to benefit the Bank, not the national interest. In sum, they maintained that the future of the republic was in peril if the discretion of a Cabinet officer was allowed to take precedence over the express will of the people’s elected representatives. As Findley argued in the course of criticizing Hamilton for “assuming that power of dispensing with the laws which produced the late revolution in Britain”—a reference to the Glorious Revolution of 1688–89—“If the will of the Minister may control and give another direction to the will of the Legislature, the Sovereign Legislative authority is transferred from the Representative of the people to the temporary Minister” (same, 921; see also same, 918–24, 925, 926, 928–9, 931, 934–45, 946–7). But notwithstanding these Republican rhetorical efforts, the House overwhelmingly defeated the third resolution by a vote of 40 to 12 on the evening of 1 Mch. 1793 (same, 955–6; JHRJournal of the House of Representatives of the United States, Washington, D.C., Gales & Seaton, 1826, 9 vols., i, 727).
The vote on the third resolution accurately prefigured the fate of the others,  which the House decided the same evening. Thus, it rejected the fourth resolution by a vote of 39 to 12 and then defeated the fifth resolution by a vote of 33 to 15 after Federalist Jonathan Dayton of New Jersey argued that it was not part of the Secretary of the Treasury’s official duties to inform Congress of the drawing of funds from foreign loans to the United States because he had taken this action under the authority of a special commission from the President. The sixth and seventh resolutions went down to defeat by identical votes of 33 to 8. Finally, the House voted down the eighth resolution by a margin of 34 to 7 after a debate in which the staunchly Republican Findley declared that one of the main bases for the resolution—Hamilton’s slighting allusions to Giles in one of his recent reports to the House—deserved “silent contempt” and should not be referred to the President, lest the House surrender its power to punish acts of contempt against itself (Annals, iii, 956–63; JHRJournal of the House of Representatives of the United States, Washington, D.C., Gales & Seaton, 1826, 9 vols., i, 727–30; Syrett, Hamilton, xiii, 542, 553).
The pattern of voting in the House on the six Jefferson-inspired resolutions considered in the committee of the whole reveals several significant characteristics of the Republican opposition in this episode. First, the support Republicans mustered for the resolutions was strictly limited, the middle group of legislators who did not vote consistently with either party remaining largely unmoved by Republican arguments. Only the fifth resolution came close to garnering the votes of even as many as a third of the forty-eight members then present and voting. Moreover, the support the Republicans did mobilize was heavily sectional in nature. Except for Vermont, which voted for one of them, the resolutions received no backing from New England, and except for Findley and Andrew Gregg of Pennsylvania, who voted respectively for five and two of them, they enjoyed no support from the Middle States. With the exception of South Carolina, which voted for none of them, support for the resolutions was concentrated in the South, with Virginia and North Carolina providing the bulk of the votes in favor and Maryland, Georgia, and Kentucky offering scattered support. Finally, the votes on the resolutions revealed a striking lack of party discipline among the eighteen members of the House who have been identified as relatively firm Republicans by May 1792. Only five voted for all of the resolutions—Giles and Madison of Virginia, Nathaniel Macon and John B. Ashe of North Carolina, and Abraham Baldwin of Georgia—while others from Republican ranks missed some or all of the roll calls. Thus, the vote on the modified version of Jefferson’s resolutions presented to the House by Giles basically represented a Southern agrarian protest against Hamiltonian finance, and not even a united one at that (JHRJournal of the House of Representatives of the United States, Washington, D.C., Gales & Seaton, 1826, 9 vols., i, 727–30; Noble E. Cunningham, Jr., The Jeffersonian Republicans: The Formation of Party Organization, 1789–1801 [Chapel Hill, 1957], 22, 53–4).
The overwhelming defeat of the Jefferson-inspired resolutions in the House did not deter Jefferson and his Republican allies from pressing on with their charges of Hamiltonian corruption at the Treasury. While Federalists rejoiced in the vindication of their champion, Republicans countered by charging that Hamilton’s exoneration merely confirmed the truth of their assertions that Congress had been corrupted by the Hamiltonian system. With Jefferson himself setting the tone in a letter to his son-in-law, Republicans charged in various forums that the Giles resolutions were quashed primarily by the votes of an unwholesome alliance in Congress among directors of the Bank of the United States, subscribers to its stock, and holders of the national debt, who  formed the constituent elements of a corrupt monied interest that sought to keep Hamilton in office so that they could continue to take advantage of his policies and practices to advance their selfish interests at the expense of the common good. In short, Republican publicists proclaimed, an impartial consideration of the evidence that Hamilton himself had offered to the House in his own defense was sufficient to convince anyone without a vested interest in the Hamiltonian system that the charges made against him in the February 1793 Giles resolutions were valid (Notes on the Giles Resolutions, 2 Mch. 1793; TJ to Thomas Mann Randolph, Jr., 3 Mch. 1793; Notes on Stockholders in Congress, 23 Mch. 1793, and note; “Franklin,” National Gazette, 20 Mch. 1793; “Fair Play,” same, 24 July 1793; “Turn-Coat,” same, 3 Aug. 1793; see also Syrett, Hamilton, xiv, 247–8, 338).
If Jefferson’s appeals to the President, and Republican arguments on the floor of the House and in pamphlets and newspapers afterwards, failed to shake Hamilton’s position in the Cabinet, they were not entirely without influence on both Washington and Hamilton. Although the President continued to express his faith in Hamilton’s integrity and to disregard Jefferson’s insistent complaint that Hamilton’s administration of the finances was exerting a corrupting influence on Congress, he was moved to pay closer attention than before to the Treasury Secretary’s disposition of overseas loans in relation to presidential and, ultimately, statutory authority (Washington to TJ, 4, 16 June 1793; Opinions to Washington, 5, 17 June 1793; Syrett, Hamilton, xiv, 516, 521–2, 550–4, xv, 9–10, 13, 21–4, 119, 125–6, 136–8; Madison, Papers, xv, 36). Moreover, stung by continued Republican criticism of his probity as Secretary of the Treasury, Hamilton sought another congressional investigation of his administration of his department to clear himself once and for all of imputations of official misconduct. At his insistence, in February 1794 the House appointed a fifteen-member committee, consisting largely of Giles and other Republicans unsympathetic to Hamilton, to undertake an exhaustive investigation into his stewardship of the Treasury Department. After carefully examining written and verbal testimony by Hamilton and other Treasury officials, the committee submitted a long report to Congress in May 1794 on the Treasury Department under his leadership that was severely factual in tone, devoid of any charges of maladministration against him, and buttressed by a somewhat grudging letter from Washington confirming Hamilton’s statement to the committee that he had had written and verbal presidential approval for his handling of foreign loans. The submission of this report, which the House promptly tabled, marked the end of the Republican drive to censure the Secretary of the Treasury (Syrett, Hamilton, xv, 460–7, xvi, 230–2, 248–53; ASPAmerican State Papers: Documents, Legislative and Executive, of the Congress of the United States, Washington, D.C., Gales & Seaton, 1832–61, 38 vols., Finance, i, 281–301; Mitchell, Hamilton, ii, 270–5).
In view of Jefferson’s conviction that the informal influence Hamilton exerted over Congress constituted a dangerous form of executive corruption of the people’s representatives, his own clandestine involvement in the House Republican effort to censure the Secretary of the Treasury reveals the depth of his apprehension at the threat Hamiltonian finance posed to his conception of American republicanism. Given Jefferson’s expressed determination “to intermeddle not at all with the legislature” (TJ to Washington, 9 Sep. 1792), it is not surprising that he went to great lengths to conceal his part in this affair. Yet there may have been a deeper reason why he did not mention his draft resolutions in his personal correspondence or include them among his collection of official  papers and private political memorandums as Secretary of State known as the “Anas,” and this was his continued ambivalence over the assumption of a more active leadership role in the growing Republican opposition to Federalist policies, an ambivalence grounded in the aversion to political parties that he shared with most of his contemporaries and that was deeply rooted in early American political culture. Nevertheless, Jefferson’s covert support of the House Republican drive against Hamilton in 1793 remains a highly significant benchmark in his public career, marking a crucial stage in his gradual shift from the role of a statesman standing above the clash of conflicting political parties to the more partisan role that eventually propelled him to the presidency, that of chief leader of the Republican party.
